Citation Nr: 1221732	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  03-32 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include               as secondary to service-connected degenerative joint disease of the lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served in the Army Reserve from September 1980 up until retirement in June 2003. During this period of service, the Veteran had verified active duty for training (ACDUTRA) from September 1980 to November 1980, from August 16, 1986 to August 30, 1986, from November 16, 1990 to November 29, 1990, and from July 9, 1995 to July 21, 1995. 
        
This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a cervical spine disorder, including as secondary degenerative joint disease of the lumbosacral spine. 

This matter was previously before the Board in August 2007 and the Board remanded the claim for additional development.  In June 2010, the Board denied service connection for a psychiatric disorder, including PTSD, and remanded the current matter again for additional development

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

By way of an April 2003 decision, the RO awarded service-connection and a 10 percent rating (effective from the date of claim in December 2001) for a low back disorder, incurred during service while doing sit-ups.  That incident was documented in a February 2001 statement of medical examination and duty status.  That examiner noted that the Veteran had been found to have a low back strain that developed while she was doing sit ups while on inactive duty training.  Subsequent service treatment records, VA medical records and private medical records document numerous reports of complaints of, and treatment for, low back pain.  

In 2005, the Veteran began asserting that she should be service-connected for a cervical spine disorder as well.  The Veteran contends that she injured her cervical spine at the same time she injured her lumbar spine, while doing sit ups.

Support for her contention can be found in statements from a VA physician's assistant (PA), MJR.  In the report of a January 2010 VA examination by this physician's assistant, MJR noted that a May 2006 MRI revealed central spinal stenosis at C5-C6 with foraminal stenosis.  The PA gave his opinion that it was at least as likely as not that the Veteran's present cervical spine condition started while she was in active duty in 2001.  MJR, PA, reported that he based his opinion on the Veteran's reported history of a cervical spine injury while performing sit ups and her denial of a cervical spine injury after service.  

In the June 2010 Board remand, the Board requested that the January 2010 VA PA examiner review the claims file and provide a more detailed rationale for his opinion, to include the a review of the documented January 2001 Line of Duty Report of the claimed sit ups injury in question.

The January 2010 VA examiner provided an addendum opinion in November 2010.  The examiner added that the cervical spine condition was not related to her service-connected lumbosacral spine condition, as it had its own individual development from her 2001 sit ups.  In a December 2011 VA addendum, that same examiner (MJR, PA) further stated that he was unable to reconcile why there was no documentation of a neck injury in the 2001 line of duty report.

The Board finds that the physician's assistant's opinions in the January 2010 VA examination report and subsequent addendum reports were based on an inaccurate, or at the very least, an incomplete review of the evidence.  While this VA examiner stated that he reviewed the Veteran's claims file, he made no mention of records on file dealing with a Workers Compensation Claim filed for a May 2004 injury the Veteran incurred at the workplace, subsequent to her service.   Rather, the PA only stated that the Veteran reports that she had no post-2001 neck injury.  It is clear that the VA examiner, JMR, PA, explicitly based at least part of his opinion on the Veteran's assertion that she had no post service neck injury, and that he did not consider the possibility that the neck disability may stem from the injury that occurred in the workplace in May 2004, less than a year before the Veteran filed the claim.

The evidence of record specifically documents that the Veteran had a post-2001 neck injury.  In a May 4, 2004 Workers' Compensation History, for Dr. J.G.R., the Veteran reported that she injured herself at 9:30 A.M. on May 2, 2004 while using a broken medication cart at work.  She reported that it caused pain in her low back, neck and arms.  In a May 4, 2004 private medical record, Dr. J.G.R. similarly noted a report of cervical spine injury.  In another private medical record, for the Charles J. Sellers & Co., Inc. insurance company, Dr. J.R.G. stated that the Veteran's back symptoms first appeared or that the accident happened on May 4, 2004.  In a September 12, 2005 VA medical record, Dr. J.G.R. noted that the Veteran was seen in regards to chronic cervical pain and arm pain along with lower back pain following an injury at work.

A new VA examination is in order to attempt to ascertain the likelihood that the Veteran has a neck disorder related  to service.  Any new examination and etiological opinion must show full consideration of any records of medical treatment for related injury or complaints during service as well as the above noted records associated with the May 2004 workplace injury involving pain and problems in the neck.  The RO/AMC should request that this new VA examination be performed by an orthopedic specialist.  

The Board also notes that the last VA medical records associated with the claims file were from June 2006 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether there may exist any outstanding records of pertinent VA or private medical treatment for problems associated with the cervical spine.  After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including records from June 2006 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall request a new medical examination and opinion from an orthopedic specialist.  The orthopedic specialist should review the claims file, including the above noted records of prior neck injury, and provide a diagnosis for any current disorders of the cervical spine.  For each diagnosed disorder, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disorder is related to some aspect of the Veteran's period of service, including as secondary to his service-connected lumbar spine disability.  

The VA examiner should base his or her opinion on previous examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including review of records of treatment during service and records associated with the post-service claim for worker's compensation in May 2004, and the Veteran's statements, and a copy of this remand.  

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran have a current disability of the cervical spine?  

b)  Is it at least as likely as not (50% probability or greater) that the cervical spine disorder was caused by some aspect of the Veteran's service, specifically including her performing sit ups (in January 2001)?

c)  Is it at least as likely as not (50% probability or greater) that the cervical spine disorder was caused or aggravated by the Veteran's service-connected lumbar spine disability?  
 
For purposes of the opinion being sought, the examiner should specifically consider the following:

	all service treatment records, VA medical records, private medical records, specifically including the records regarding the post-service, work-related injury in 2004  noted by Dr. J.G.R.(including in May 2004, June 2004, and September 2005), the Veteran's lay statements of record, and the medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

